 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                No. 2:20-cv-02078-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    A. SHEARER, et al.,
15                       Defendants.
16

17          Plaintiff Rogelio May Ruiz (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 26, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. (ECF No. 20.) On May 26, 2021,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 23.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the

28   ///
                                                       1
 1   applicable legal standards, the Court finds the Findings and Recommendations to be supported by

 2   the record and by the magistrate judge’s analysis.

 3          The Court is somewhat perplexed as to why Plaintiff filed the instant objections in

 4   Spanish, despite his demonstrated ability to submit all prior filings in English. Nonetheless, the

 5   Court has carefully considered Plaintiff’s objections to the magistrate judge’s previous findings

 6   that at least three of Plaintiff’s prior actions constituted “strikes” under 28 U.S.C. § 1915(g) and

 7   the imminent danger exception did not apply. (See generally ECF Nos. 10, 23.) Such arguments

 8   have also been raised and considered in Plaintiff’s previous objections to findings and

 9   recommendations and motion for reconsideration. (See ECF Nos. 11, 13, 14, 17.) For the same

10   reasons previously discussed, Plaintiff’s objections are overruled.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. The Findings and Recommendations filed April 26, 2021 (ECF No. 20), are

13   ADOPTED IN FULL; and

14          2. This action is DISMISSED without prejudice.

15          The Clerk of the Court is directed to close this case.

16          IT IS SO ORDERED.

17   DATED: July 1, 2021

18

19

20
                                                    Troy L. Nunley
21                                                  United States District Judge

22

23

24

25

26
27

28
                                                          2
